Citation Nr: 9932240	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-46 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Columbia Doctors Hospital on 
November 1, 1996.

(The issues of: (1) entitlement to service connection for 
residuals of a right knee surgery; (2) entitlement to an 
initial disability rating in excess of 20 percent for chronic 
cervical/thoracic strain; (3) whether the veteran's appeal of 
the rating decisions denying entitlement to a disability 
rating in excess of 20 percent for chronic lumbar strain was 
timely perfected; AND (4) entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities will be addressed in a separate appellate 
decision)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 24, 1996 to June 
3, 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 decision of the Chief, Information 
Management Service (IMS), of the Bay Pines, Florida, 
Department of Veterans Affairs (VA) Medical Center (VAMC).  
The veteran filed a timely notice of disagreement, and was 
issued a statement of the case in April 1997.  Her 
substantive appeal was received in May 1997.


REMAND

The appellant requests payment/reimbursement of unauthorized 
medical expenses incurred at Columbia Doctors Hospital in 
November 1996.  She argues that on the day of her treatment 
at the aforementioned hospital, November 1, 1996, she 
required prompt, emergency medical attention for severe 
headache.

Section 1728(a), Title 38, United States Code, provides that 
VA may reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability. . . . ; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that all three of 
these statutory requirements must be met before reimbursement 
may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).  The corresponding VA regulatory authority 
essentially tracks the above-cited statutory criteria.  See 
38 C.F.R. § 17.120 (1999) (formerly 38 C.F.R. § 17.80, 
redesignated at 61 FR 21966, May 13, 1996).

The March 1997 decision of the Bay Pines-VAMC's IMS Chief 
reflects that the claim was denied on the basis that 
treatment had not been rendered for a 
service-connected disability.  However, in a separate 
appellate decision issued today, the Board found that a claim 
for service connection for chronic headaches must be inferred 
from the evidence of record and remanded the issue back to 
the RO for initial consideration.

Since the RO's determination as to whether or not service 
connection for chronic headaches is warranted is inextricably 
intertwined with the adjudication of the issue on appeal, 
i.e. the effective date of service connection assigned for 
chronic headaches, if service connection is granted, may be 
prior to the date of treatment at Columbia Doctors Hospital, 
it would be premature and prejudicial for the Board to 
consider her payment/reimbursement claim at this time.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues 
"inextricably intertwined" with the issue certified for 
appeal, are to be identified and developed prior to appellate 
review).

Therefore, this case is REMANDED to the Bay Pines-VAMC for 
the following development:

1.  The VAMC should obtain a copy of the 
St. Petersburg VARO's decision as to the 
inferred claim for service connection for 
chronic headaches.

2.  If, and only if, service connection 
for headaches has been granted and the 
effective date assigned is prior to 
November 1, 1996, the Chief Medical 
Officer or his/her designee should 
prepare an opinion that addresses the 
remaining statutory and regulatory 
criteria set forth in 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. 
§ 17.120 (1999) that are relevant to the 
facts in this case.  The opinion should 
specifically address the following: (1) 
whether the services that were rendered 
at Columbia Doctors Hospital on November 
1, 1996 were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to the appellant's 
life or health; and, (2) whether VA 
facilities or other Federal facilities 
were feasibly available at that time and 
an attempt to use them beforehand or 
obtain prior VA authorization for the 
service required would have been 
reasonable, sound, wise, or practicable.  
A complete rationale for this opinion 
should be provided, and the appellant's 
contentions should be addressed.  
Thereafter, a copy of the opinion should 
be furnished to the veteran, and another 
copy should be associated with the 
veteran's claims folder and the Medical 
Administration Folder.

3.  The VAMC should then readjudicate the 
issue of entitlement to payment or 
reimbursement of unauthorized medical 
expenses incurred at Columbia Doctors 
Hospital on November 1, 1996 with 
consideration given to all of the 
evidence of record, including the 
appellant's contentions and any evidence 
associated with the file while this case 
is in remand status.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
provided the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


